In re Clanton, David; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. D, No. 401451; to the Court of Appeal, First Circuit, No. 2006 KW 0627.
Writ granted in part; otherwise denied. The district court is directed to conform the minutes to the verdicts actually returned by the trial judge as reflected in the transcript and to reconcile the exact terms of the defendant’s sentence with respect to his eligibility for what was referred to in the minute entry as “eight-to-four” or early release. See State v. Lynch, 441 So.2d 732, 734 (La.1983); State v. Godejohn, 425 So.2d 750, 751 n. (La.1983).
JOHNSON, J., would deny.